ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE D’EXAMEN DE LA SITUATION
AU TITRE DU PARAGRAPHE 63 DE L’ARRET
RENDU PAR LA COUR LE 20 DECEMBRE 1974
DANS L’AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

ORDONNANCE DU 22 SEPTEMBRE 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

REQUEST FOR AN EXAMINATION
OF THE SITUATION IN ACCORDANCE WITH
PARAGRAPH 63 OF THE COURT’S JUDGMENT
OF 20 DECEMBER 1974 IN THE NUCLEAR
TESTS (NEW ZEALAND v. FRANCE) CASE

ORDER OF 22 SEPTEMBER 1995
Mode officiel de citation:

Demande d’examen de la situation au titre du paragraphe 63
de l'arrêt rendu par la Cour le 20 décembre 1974
dans l'affaire des Essais nucléaires (Nouvelle-Zélande c. France),
C.J. Recueil 1995, p. 288

Official citation:

Request for an Examination of the Situation in Accordance
with Paragraph 63 of the Court’s Judgment of 20 December 1974
in the Nuclear Tests (New Zealand v. France) Case,

I. C.J. Reports 1995, p. 288

 

N° de vente:
ISSN 0074-4441 Sales number 666
ISBN 92-1-070730-3

 

 

 
288

INTERNATIONAL COURT OF JUSTICE

YEAR 1995 1995
| 22 September

General List
22 September 1995 No. 97

REQUEST FOR AN EXAMINATION
OF THE SITUATION IN ACCORDANCE WITH
PARAGRAPH 63 OF THE COURT’S JUDGMENT
OF 20 DECEMBER 1974 IN THE NUCLEAR
TESTS (NEW ZEALAND v. FRANCE) CASE

ORDER

Present: President Bepsaoul; Vice-President SCHWEBEL; Judges ODA,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
Hicains; Judge ad hoc Sir Geoffrey PALMER; Registrar VALENCIA-
OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,
Having regard to Article 48 of the Statute of the Court,

Having regard to the Judgment delivered by the Court on 20 Decem-
ber 1974 in the Nuclear Tests (New Zealand v. France) case, and in par-
ticular its paragraph 63,

Makes the following Order :

1. Whereas on 21 August 1995 the New Zealand Government filed in
the Registry a “Request for an Examination of the Situation”; whereas it
is indicated therein that the Request concerned “aris[es] out of a pro-

4
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 289

posed action announced by France which will, if carried out, affect the
basis of the Judgment rendered by the Court on 20 December 1974 in the
Nuclear Tests (New Zealand v. France) case”; and it is stated therein
that “the immediate circumstance giving rise to the present phase of the
Case is a decision announced by France in a media statement of 13 June
1995” by the President of the French Republic, according to which
“France would conduct a final series of eight nuclear weapons tests in the
South Pacific starting in September 1995”;

2. Whereas in that “Request for an Examination of the Situation” it is
recalled that the Court, at the end of its Judgment of 20 December 1974,
found that it was not called upon to give a decision on the claim submit-
ted by New Zealand in 1973, that claim no longer having any object, by
virtue of the declarations by which France had undertaken not to carry
out further atmospheric nuclear tests; and whereas, moreover, New Zea-
land emphasizes therein that the Court included in that Judgment para-
graph 63 “to cover the possibility that France might subsequently cease
to comply with its undertakings regarding atmospheric testing or that
something else underlying the Court’s Judgment was no longer appli-
cable”;

3. Whereas New Zealand expressly founds its “Request for an Exami-
nation of the Situation” on paragraph 63 of the Judgment of 20 Decem-
ber 1974, worded as follows:

“Once the Court has found that a State has entered into a com-
mitment concerning its future conduct it is not the Court’s function
to contemplate that it will not comply with it. However, the Court
observes that if the basis of this Judgment were to be affected, the
Applicant could request an examination of the situation in accord-
ance with the provisions of the Statute; the denunciation by France,
by letter dated 2 January 1974, of the General Act for the Pacific
Settlement of International Disputes, which is relied on as a basis
of jurisdiction in the present case, cannot constitute by itself an
obstacle to the presentation of such a request” (1 C.J. Reports 1974,
p. 477);

whereas it asserts that this paragraph gives it the “right”, in such circum-
stances, to request “the resumption of the case begun by Application on
9 May 1973”; and whereas it observes that the operative part of the
Judgment concerned cannot be construed as showing any intention on
the part of the Court definitively to close the case;

4. Whereas in its “Request for an Examination of the Situation” New
Zealand argues that the key passage in paragraph 63 of the Judgment of
20 December 1974 is the phrase “if the basis of this Judgment were to be
affected, the Applicant could request an examination of the situation in
accordance with the provisions of the Statute”; that, although this pas-
sage does not expressly identify the “basis” of the Court’s Judgment, it is
most likely that the Court intended to refer to the declarations constitut-
ing legal obligations, by which France had entered into a binding com-

5
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 290

mitment not to carry out further atmospheric nuclear tests in the South
Pacific region; that, however, it was stated in the Application of 1973
that the dispute concerned nuclear contamination of the environment
arising from nuclear testing of whatever nature; that the scope of the
Judgment of 1974 must be measured not by reference to atmospheric
testing as such, but rather by reference to the true and stated object of the
Application; that in 1974 the only mode of testing used by France in the
Pacific was atmospheric and such tests were then New Zealand’s primary
concern; that the Court had therefore “matched” the French undertaking
with New Zealand’s primary concern and had felt able to treat the dis-
pute as resolved, but that the “matching” would doubtless not have been
made had it realized, in 1974, that a shift to underground testing would
not remove the risks of contamination; that, according to a variety of
scientific evidence, underground nuclear testing at Mururoa and Fanga-
taufa has already led to some contamination of the marine environment
and risks leading to further, potentially significant, contamination; that
the basis of the 1974 Judgment has therefore been altered and that, con-
sequently, New Zealand is entitled to seek a resumption of the proceed-
ings instituted in 1973, the bases of the jurisdiction of the Court remain-
ing the General Act for the Pacific Settlement of International Disputes
of 26 September 1928, as well as France’s acceptance of the Optional
Clause as it stood at the time of the original Application;

5. Whereas in its “Request for an Examination of the Situation” New
Zealand contends that, both by virtue of specific treaty undertakings (in
the Convention for the Protection of the Natural Resources and Envi-
ronment of the South Pacific Region of 25 November 1986 or “Noumea
Convention”) and customary international law derived from widespread
international practice, France has an obligation to conduct an environ-
mental impact assessment before carrying out any further nuclear tests at
Mururoa and Fangataufa; and it further contends that France’s conduct
is illegal in that it causes, or is likely to cause, the introduction into the
marine environment of radioactive material, France being under an obli-
gation, before carrying out its new underground nuclear tests, to provide
evidence that they will not result in the introduction of such material to
that environment, in accordance with the “precautionary principle” very
widely accepted in contemporary international law;

6. Whereas at the end of its “Request for an Examination of the Situa-
tion” New Zealand states that the rights for which it seeks protection all
fall within the scope of the rights invoked in paragraph 28 of the 1973
Application, but that, at the present time, it seeks recognition only of
those rights that would be adversely affected by entry into the marine
environment of radioactive material as a result of the further tests to be
carried out at Mururoa or Fangataufa Atolls, and of its entitlement to

6
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 291

protection and to the benefit of a properly conducted Environmental
Impact Assessment; and whereas, within these limits, New Zealand asks
the Court to adjudge and declare:

“() that the conduct of the proposed nuclear tests will constitute a
violation of the rights under international law of New Zealand,
as well as of other States;

further or in the alternative;

(ii) that it is unlawful for France to conduct such nuclear tests
before it has undertaken an Environmental Impact Assessment
according to accepted international standards. Unless such an
assessment establishes that the tests will not give rise, directly or
indirectly, to radioactive contamination of the marine environ-
ment the rights under international law of New Zealand, as well
as the rights of other States, will be violated”;

7. Whereas the “Request for an Examination of the Situation” sub-
mitted by New Zealand was accompanied by a letter dated 21 August
1995 from the Ambassador of New Zealand to the Netherlands, by which
the Registrar was informed of the appointment by New Zealand of an
Agent and two Co-Agents and also of the resignation of the Right Hon-
ourable Sir Garfield Barwick, Judge ad hoc chosen by New Zealand in
1973, and the choice of the Right Honourable Sir Geoffrey Palmer to
replace him;

8. Whereas, in addition to its “Request for an Examination of the
Situation”, the New Zealand Government also filed in the Registry, on
21 August 1995, a “Further Request for the Indication of Provisional
Measures”, in which reference is made, inter alia, to the preceding docu-
ment, as well as to the Order for the Indication of Provisional Measures
made by the Court on 22 June 1973; whereas in that new document the
following provisional measures are requested “as a matter of priority and
urgency”, in accordance with Article 33 of the General Act of 26 Sep-
tember 1928 and Article 41 of the Statute of the Court:

“(1) that France refrain from conducting any further nuclear tests
at Mururoa and Fangataufa Atolls;

(2) that France undertake an environmental impact assessment of
the proposed nuclear tests according to accepted international
standards and that, unless the assessment establishes that the
tests will not give rise to radioactive contamination of the
marine environment, France refrain from conducting the tests;

(3) that France and New Zealand ensure that no action of any
kind is taken which might aggravate or extend the dispute sub-
mitted to the Court or prejudice the rights of the other Party in

7
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 292

respect of the carrying out of whatever decisions the Court may
give in this case”;

and whereas at the end of that document New Zealand “separately
request[s] the President of the: Court to exercise his powers under the
Rules pending the exercise by the Court of its powers”;

9. Whereas the “Further Request for the Indication of Provisional
Measures” submitted by New Zealand was accompanied by two letters
dated 21 August 1995, one from the Minister for Foreign Affairs of New
Zealand, and the other from the Ambassador of New Zealand to the
Netherlands, in which the urgency of the situation was referred to and
the President was also asked to exercise the powers provided for under
Article 66, paragraph 3, of the 1972 Rules of Court, “in force at the time
of the institution of the proceedings in 1973”;

10. Whereas the same day the Registrar transmitted a copy of all those
letters and documents to the French Government; whereas he transmitted
a copy of the “Request for an Examination of the Situation” and of the
“Further Request for the Indication of Provisional Measures” to the
Secretary-General of the United Nations; and whereas he notified all
States entitled to appear before the Court of the filing of those documents;

11. Whereas on 23 August 1995, the Australian Government filed in
the Registry a document entitled “Application for Permission to Inter-
vene under the Terms of Article 62 of the Statute Submitted by the Gov-
ernment of Australia”; whereas on 24 August 1995 the Governments
of Samoa and Solomon Islands each filed a document, similar in con-
tent, entitled “Application for Permission to Intervene under Ar-
ticle 62/Declaration of Intervention under Article 63”; and whereas on
25 August 1995 similar documents bearing the same titles were filed,
respectively, by the Government of the Marshall Islands and the Gov-
ernment of the Federated States of Micronesia; and whereas these five
documents refer both to the “Request for an Examination of the Situa-
tion” and to the “Further Request for the Indication of Provisional
Measures” submitted by New Zealand;

12. Whereas the Registrar transmitted copies of these documents to
the Governments of New Zealand and France, as well as to the Secre-
tary-General of the United Nations, and notified all States entitled to
appear before the Court of the filing of those documents;

13. Whereas by letter dated 28 August 1995, received in the Registry
the same day, the Ambassador of France to the Netherlands, referring to
the two Requests submitted by New Zealand on 21 August 1995, informed
the Court, among other things, that his Government considered that no
basis existed which might found, even if only prima facie, the jurisdiction
of the Court to entertain those Requests; that the action by New Zealand
did not fall within the framework of the case which had been the object
of the Judgment of 20 December 1974, since that case related exclu-
sively, as the Court itself emphasized in paragraph 29 of that Judgment,
to atmospheric tests; that since the Court considered, following the

8
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 293

announcement of the decision taken by France to terminate atmospheric
tests and pass to the stage of underground testing, that the claim submit-
ted by New Zealand in 1973 had no object, that claim no longer existed
and New Zealand’s action of 21 August 1995 could not therefore be
linked to it; that as the Court manifestly lacked jurisdiction in the
absence of the consent of France, neither the question of the choice of a
judge ad hoc, nor that of the indication of provisional measures, arose;
and that, lastly, the action of New Zealand could not properly be the
object of entry in the General List;

14. Whereas a copy of that letter was immediately transmitted by the
Registrar to the Government of New Zealand;

15. Whereas, during a meeting held by the President of the Court on
30 August 1995 with the representatives of New Zealand and France, the
latter expressed views which from the outset were very different regarding
the legal nature of the New Zealand Requests and of their effects; and
whereas the President invited the two States, if they so wished, to assist
the Court by briefly presenting, in an “informal aide-mémoire”, their
positions on the points discussed at the meeting;

16. Whereas New Zealand filed its aide-mémoire in the Registry on
5 September 1995, stressing its non-official character and declaring that it
was not a complete restatement of its position and could not be regarded
as sufficient to meet New Zealand’s entitlement to a formal and public
presentation of its position in relation to the issues raised by the Presi-
dent and by the letter from the French Ambassador dated 28 August
1995;

17. Whereas in that aide-mémoire New Zealand recalls that the Court
concluded, in its Order for the Indication of Provisional Measures of
22 June 1973, that “the provisions invoked by the Applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be founded” (C.J. Reports 1973, p. 138, para. 18); whereas New Zea-
land indicates that the additional question whether the present proceed-
ings are a continuation of those to which that finding of the Court applies
must itself be considered as a question of jurisdiction — or as analogous
to one — and can therefore be determined by reference to the same cri-
teria as are applied to other questions of jurisdiction in the context of
proceedings for the indication of provisional measures; and whereas it
concludes therefrom that, since in this instance the Court is seised with a
new request for the indication of provisional measures, it only has to
determine, at the stage under consideration, whether there is a prima
facie case of continuity of the proceedings commenced on 9 May 1973;

18. Whereas in its aide-mémoire New Zealand contends that such
prima facie continuity is established; that paragraph 63 of the Judgment
of 20 December 1974 confers upon it a right to resume the 1973 proceed-
ings and that its wording clearly shows that the Court had no intention to
close the case, as evinced, in particular, by the statement that the denun-
ciation by France of the General Act of 1928 could not by itself consti-
tute an obstacle to the presentation of a request for an examination of the

9
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 294

situation ; that the effect upon the “basis” of the Judgment, which the para-
graph concerned sets as a condition of the resumption of the case, does
not relate only to the possible resumption by France of atmospheric
nuclear tests, but also to “any developments that might reactivate New
Zealand’s concern that French testing could produce contamination of
the Pacific marine environment by any artificial radioactive material”;
and that such “developments” exist in this instance, since France has not
shown, as it has a duty to do under the conventional and customary rules
of contemporary international environmental law, that no contamination
of the marine environment will result from the new tests despite the
cumulative damage to the atolls;

19. Whereas at the end of its aide-mémoire New Zealand states that, in
view of the — at least presumed — continuity of the proceedings and of
the principle of the equality of the Parties, it is entitled to choose a new
judge ad hoc, who must be admitted to the bench forthwith; and whereas
it adds that the continuity of the proceedings also implies the mainte-
nance of the jurisdictional basis relied on in 1973, the resumption of the
case at the procedural stage which it had reached on 20 December 1974,
and the application of the Rules of Court adopted on 6 May 1946 as
amended on 10 May 1972;

_ 20. Whereas a copy of the aide-mémoire of New Zealand was trans-
mitted to France by the Registrar;

21. Whereas France filed its aide-mémoire in the Registry on 6 Sep-
tember 1995, indicating that the document submitted in no way formed
part of proceedings governed by the Statute and Rules of Court, in no
way constituted acceptance by the French Government of the jurisdiction
of the Court and in no way prejudiced its future position;

22. Whereas in its aide-mémoire France contends initially that the case
instituted by the Application of 9 May 1973 was definitively closed by the
Judgment of 20 December 1974 and that the “Request for an Examina-
tion of the Situation” submitted by New Zealand on 21 August 1995 has
no connection with the operative part of the Judgment of 20 December
1974; that the allegations of New Zealand that the case is not closed
because, on the one hand, the initial Application was not limited to
atmospheric tests and, on the other hand, the Court could not at the time
envisage the negative effects of underground tests, are manifestly incom-
patible with the reasoning followed by the Court in its Judgment of 1974;
that both the structure and the terms of that Judgment (in particular, the
terms of its paragraph 29) show that the Court considered that the dis-
pute between the two States related exclusively to atmospheric tests, and
that that view was shared not only by the Judges having appended a dis-
senting opinion to the Judgment, but also, at the time, by New Zealand
itself; that paragraph 63 of the Judgment limits the possibility of a
request for an examination of the situation to the eventuality of “the
basis of [the] Judgment [being] affected” and that in the light of the con-

10
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 295

text of that paragraph, the “basis” can be understood only as “the
‘match’ between [the] commitment by the French authorities to hold no
further tests in the atmosphere and New Zealand’s claims to that effect”;
that underground tests are outside the scope of New Zealand’s Applica-
tion of 1973 and of the Court’s Judgment of 1974, and that it was
France’s commitment to undertake no further atmospheric tests, indisso-
ciably linked to its announcement of its intention to carry out under-
ground tests, which constituted the ratio decidendi of the Court’s decision
to the effect that the object of the dispute had disappeared; and that con-
sequently, as the New Zealand Request of 21 August 1995 had a new
object, it could not be linked to the Judgment of 20 December 1974;

23. Whereas in its aide-mémoire France further contends that New
Zealand’s Request of 21 August 1995 cannot be brought within any pro-
vision of the Statute; that paragraph 63 of the Judgment of 20 December
1974 is in no manner sufficient of itself and expressly states that the pos-
sible steps to which it alludes are subject to compliance with the “provi-
sions of the Statute”; that the Statute of the Court circumscribes the
powers of the Court and prescribes the conduct that States must observe;
that the “Request for an Examination of the Situation” submitted by
New Zealand is not and cannot be either a request for interpretation or
an application for revision; and that even if it were a matter of a new
application, such an application would inevitably be subject to Article 38,
paragraph 5, of the Rules of Court, which would preclude its entry in the
General List and any procedural action “unless and until the State
against which such application is made consents to the Court’s jurisdic-
tion for the purposes of the case”;

24. Whereas at the end of its aide-mémoire France states that “in the
absence of a case coming within the jurisdiction of the Court, no pro-
cedural action can be taken”; that the result of this is the preclusion of any
public hearing and any incidental proceedings, and that, consequently, in
particular, the “Further Request for the Indication of Provisional Meas-
ures” submitted by New Zealand cannot be examined by the Court; and
that France is not in any sense making preliminary objections within the
meaning of Article 79 of the Rules of Court, since the problem facing
the Court in this case is “anterior” and the solution to this problem is a
“categorical prerequisite” not related to any incidental proceedings;

25. Whereas a copy of the French aide-mémoire was transmitted to
New Zealand by the Registrar;

26. Whereas on 7 September 1995 New Zealand filed in the Registry a
document entitled “Supplementary aide-mémoire”, which contained com-
ments on certain passages in the French aide-mémoire; and whereas the
Registrar transmitted a copy of that document to the French Govern-
ment;

27. Whereas on 8 September 1995 the Registrar addressed to New
Zealand and France identical letters worded as follows:

11
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 296

“The Court today held a private meeting in order, inter alia, to
enable the President to consult his colleagues on various matters
relating to the submission of the documents concerned. At the close
of that meeting, it was agreed that on Monday 11 September 1995 at
3 p.m. the Court will hold a public sitting in order to enable New
Zealand and France to inform it. of their views on the following
question: ‘Do the Requests submitted to the Court by the Govern-
ment of New Zealand on 21 August 1995 fall within the provisions
of paragraph 63 of the Judgment of the Court of 20 December 1974
in the case concerning Nuclear Tests (New Zealand v. France)?

For the purposes of that sitting, and bearing in mind the composi-
tion of the Court at the time when the Judgment was delivered, the
Right Honourable Sir Geoffrey Palmer, chosen to sit as Judge ad
hoc by New Zealand, will join the Court and make the necessary
solemn declaration.

The above arrangements shall in no way prejudice any decision
which the Court will subsequently take regarding the existence or
not of a case before it”;

28. Whereas, at a meeting held by the President of the Court with the
representatives of New Zealand and France on 11 September 1995, it was
agreed that the Court would hold three public sittings on the above-
mentioned question, each State being allotted equal speaking time and
the opportunity to present a brief reply;

29. Whereas, at the opening of the public sitting of 11 September 1995
(afternoon) devoted to the above-mentioned question, the President of
the Court announced that, on 6 September 1995, he had received a letter
from the Prime Minister of New Zealand in which the latter, referring to
the nuclear test carried out the previous day at Mururoa by the French
Government, reiterated the Requests already made by the New Zealand
Government that the President should use the powers conferred upon
him by Article 66, paragraph 3, of the 1972 Rules of Court; and whereas
the President stated that he had been fully aware of the import of those
Requests, to which he had given his full attention, but that the powers
conferred upon him by the above-mentioned provision of the 1972 Rules
of Court, as well as by Article 74, paragraph 4, of the Rules now in force,
expressly applied to incidental proceedings for the indication of provi-
sional measures, and that it would therefore have been difficult for him to
accede to those Requests without necessarily prejudging the issues sub-
mitted to the Court;

30. Whereas, at the public sittings held on 11 and 12 September 1995

in order to enable New Zealand and France to make known their views
on the question put by the Court, oral statements were presented:

12
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 297

on behalf of New Zealand:

by The Honourable Paul East, Q.C., Agent,
Mr. John McGrath, Q.C.,
Mr. Elihu Lauterpacht, C.B.E., Q.C.,
Sir Kenneth Keith, Q.C.,
Mr. Don MacKay;

on behalf of France:

by Mr. Marc Perrin de Brichambaut,
Mr. Pierre-Marie Dupuy,
Mr. Alain Pellet,
Sir Arthur Watts, K.C.M.G., Q.C.;

and whereas during those sittings questions were put by Judges, to which
New Zealand and France subsequently replied in writing, within the pre-
scribed time-limit;

31. Whereas in their oral statements New Zealand and France essen-
tially confirmed the views they had already expressed in writing, while
developing certain aspects of their argument;

32. Whereas in its oral statements New Zealand reiterated its essential
position, contending that paragraph 63 of the Judgment of 20 December
1974 expressly reserved to it the right, in certain circumstances, to reopen
the case instituted by the Application of 9 May 1973; that the Judgment
concerned had conclusively decided only two things, namely, that the
French statements of intention in relation to atmospheric testing had cre-
ated binding obligations in international law and that, since the Court
had concluded from official New Zealand statements that those commit-
ments met and matched New Zealand’s primary concerns, the case no
longer had any object; that there was thus no res judicata in respect of
certain issues raised in New Zealand’s 1973 Application and that, by vir-
tue of paragraph 63, those proceedings were not definitively closed; that
the words “if the basis of this Judgment were to be affected” should be
given a broad interpretation, and that the right to return to the Court
would be activated “if a factor underlying the Court’s Judgment of 1974
ceased to be applicable on account of future conduct by France”; that
the words “the basis of the Judgment” should not be taken to refer solely
to France’s undertaking to conduct no further atmospheric tests; that
New Zealand’s Application, unlike that of Australia, was not limited to
“atmospheric” testing, and the Court’s conclusion, in paragraph 29 of the
Judgment of 20 December 1974, that New Zealand’s claim was to be
interpreted as applying only to atmospheric tests, must be understood on
the sole basis that “no thought [had been] given at that time to whether
underground nuclear testing might lead to some of the same environmen-
tal consequences that were the subject of New Zealand’s Application”;
that one of the assumptions underlying the Judgment was that “cessation
of atmospheric testing would end contamination of the environment by

13
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 298

radioactive material” because in 1974 the available scientific evidence
suggested that while atmospheric tests were dangerous, underground test-
ing was believed to be safe; and that, since this was part of the “basis” of
the Court’s Judgment, if that basis were to be affected, the conditions for
New Zealand to return to the Court would have been met;

33. Whereas in its oral statements New Zealand explained in detail
that there was a growing body of recent scientific evidence of the poten-
tially adverse and detrimental effects of underground testing in the South
Pacific regions of Mururoa and Fangataufa Atolls, and that contamina-
tion of the marine environment was a real risk; that the cumulative effect
of continued testing on Mururoa Atoll had created a situation which
experts now believed had seriously weakened its physical structure so
that there was a risk that further tests would cause the atoll to “split open
or disintegrate in such a way as to discharge into the ocean some part of
the quantity of radioactive waste that has accumulated there”; that, con-
sequently, the assumption made in the 1974 Judgment that the abandon-
ment of atmospheric testing would put an end to the risks was erroneous,
and that the basis of the Judgment had been affected by virtue of changes
in the factual situation;

34. Whereas during its oral statements New Zealand further con-
tended that changes in the law were capable of affecting the basis of the
1974 Judgment, since the Court must have been aware at the time of the
Judgment in 1974 of “the prospect of a significant forward surge in the
evolution of standards and procedures” in the field of international envi-
ronmental law; that such an evolution had indeed taken place both in
customary international law and by virtue of the Noumea Convention;
that, under current customary law, especially stringent controls applied
to the marine environment, so that, in general, the introduction of radio-
active material into the marine environment was forbidden; and that,
specifically, “any introduction of radioactive material into the marine
environment as a result of nuclear tests” was forbidden; that the stand-
ard of proof to which New Zealand should be subject in seeking to dem-
onstrate that France was in breach of its obligations was a prima facie
test; and that by virtue of the adoption into environmental law of the
“Precautionary Principle”, the burden of proof fell on a State wishing to
engage in potentially damaging environmental conduct to show in
advance that its activities would not cause contamination;

35. Whereas New Zealand reiterated in its oral statements that Ar-
ticle 12 of the Noumea Convention required France to “take all appro-
priate measures to prevent, reduce and control pollution in the Conven-
tion Area which might result from the testing of nuclear devices”; that

14
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 299

Article 16 of that Convention required the carrying out of an environ-
mental impact assessment before any major project “which might affect
the marine environment” was embarked upon; that a similar obligation
existed under customary law; that, moreover, such obligation was not
subject to any exception recognized in international law concerning
national security; that the Precautionary Principle required France to
carry out such an assessment as a precondition for undertaking the
activities, and to demonstrate that there was no risk associated with
them; and that France’s failure to comply with these obligations had
affected the basis of the 1974 Judgment;

36. Whereas in its oral statements, with regard to the meaning of the
words “in accordance with the provisions of the Statute” used in para-
graph 63 of the Judgment of 20 December 1974, New Zealand contended
that the nature of its present Request must be distinguished from an
application for revision under Article 61 of the Statute, which would
require the discovery of an essential fact which, had it been known at the
time, would have caused a different judgment to be made; that para-
graph 63 defined the circumstances for its own application as a “separate
derivative proceeding” authorized by the Court in its 1974 Judgment,
without any express basis in the Statute, and in the exercise of its inherent
right to determine its own procedure; that the Court would not have
found it necessary to express a right already provided by the Statute; and
that the correct interpretation was that the examination requested, once
allowed, “must continue in terms of the general statutory and indeed
regulatory requirements for the procedure of any case”;

37. Whereas the New Zealand Government consequently concluded
that it should reply in the affirmative to the question put by the Court to
both States, as formulated in the letter from the Registrar dated 8 Sep-
tember 1995;

38. Whereas in its oral statements the French Government recalled its
essential position that the problem put to the Court, and on which New
Zealand and France had been invited to express their views, was a prob-
lem which was not even preliminary, but truly a prerequisite of any for-
mal act of procedure, the case brought before the Court by the New
Zealand Application of 9 May 1973 having been definitively closed by the
Judgment of 20 December 1974, whose operative part and reasons have
the authority of res judicata; that in reply to the arguments put forward
by New Zealand, while maintaining that this was not the subject of the
debate with which the Court should be concerned, the French Govern-
- ment submitted data with a view to demonstrating, on the one hand, the
harmlessness of underground nuclear tests in the short and longer term
and to show, on the other, that France very actively endorsed the latest
requirements of international law in the field of environmental protec-
tion;

39. Whereas in its oral statements the French Government, referring
to the words “if the basis of this Judgment were to be affected” used in

15
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 300

paragraph 63 of the Judgment of 20 December 1974, contended that the
said “basis” of the 1974 Judgment was determined by the subject-matter
of the New Zealand Application of 1973 and by the nature of the com-
mitment entered into by France in 1974 as to its future conduct; that the
New Zealand Application, as appears in particular from paragraph 29 of
the Court’s Judgment of 20 December 1974, was concerned only with the
ending of tests in the atmosphere likely to cause fallout on the territory of
New Zealand; that New Zealand could not, without breaching the prin-
ciple of good faith, attempt unilaterally to modify, by means of a fresh
request, the meaning or scope of its 1973 Application, as determined at
the time by the Court with binding force; that the commitment entered
into by France in 1974 had two inseparable aspects, namely, on the one
hand, an end to nuclear explosions in the atmosphere and, on the other,
the shift to a new type of testing, underground testing; that the operative
part of the Judgment of 20 December 1974 found that, owing to that
commitment, the object of the New Zealand Application had been satis-
fied; that New Zealand had at that time considered itself reassured by the
shift to underground testing because of the safety guarantees it offered
and that, in its statements, it advanced no evidence or presumption of an
unforeseen danger recently arising in the atolls; that the basis of the 1974
Judgment could not be affected by the resumption of underground test-
ing announced in 1995, for the very reason that it was by the shift to test-
ing of this type that the object of the New Zealand Application had been
satisfied; and that it was consequently demonstrated that the first condi-
tion set in paragraph 63 of the said Judgment for submission of a
“Request for an Examination of the Situation” had not, in the present
instance, been fulfilled;

40. Whereas in its oral statements France, referring to the words “in
accordance with the provisions of the Statute”, used in paragraph 63 of
the 1974 Judgment, contended that the only provisions of the Statute
capable of permitting the “examination of the situation” contemplated
by paragraph 63 of the Judgment of 20 December 1974 were Article 60,
concerning the interpretation of a judgment, Article 61, relating to the
revision of a judgment, and Article 40, paragraph 1, of the Statute,
whereby “cases are brought before the Court”, as appropriate, “by a
written application addressed to the Registrar”; that New Zealand relied
on none of those provisions; that its “Request for an Examination of the
Situation” did not constitute a request for interpretation of the Judgment
of 20 December 1974, since New Zealand was not seeking the interpreta-
tion of the said Judgment but the reopening of proceedings declared
closed by the Court; that the action by New Zealand was more akin to a
request for revision of the 1974 Judgment, New Zealand insisting on the
existence of new facts, but that it was manifest that the conditions
imposed by Article 61 of the Statute had not been fulfilled, the French
decision taken in 1995 to conduct a final series of underground tests not
having by definition existed prior to delivery of the Judgment, and the
time-limit of ten years provided for in Article 61, paragraph 5, of the

16
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 301

Statute having expired; that the “Request for an Examination of the
Situation” submitted by New Zealand had the appearance, in regard to
its content, of an application but that New Zealand claimed, at the same
time, that there was no new case; that New Zealand was seeking, through
the said Request, to seise the Court of an entirely new dispute to which,
according to New Zealand, new legal rules applied; that, in the event of
a fresh application, New Zealand would have had to indicate a “present-
day” jurisdictional link between itself and France, and that, in the absence
of such indication, Article 38, paragraph 5, of the Rules of Court became
applicable; that, if such were the case, and failing the consent of France,
the New Zealand application or request could not be entered in the Gen-
eral List and no procedural steps could be taken; that it was conse-
quently demonstrated that the second condition set in paragraph 63 of
the 1974 Judgment for submission of a “request for an examination of
the situation” had not, in the present instance, been fulfilled;

41. Whereas in the course of its oral statements the French Govern-
ment also indicated that, for want of a principal proceeding, there could
not be any incidental proceedings; that the Court could not therefore
deal with the “New Request for the Indication of Provisional Measures”
submitted by New Zealand and that the conditions laid down by the
jurisprudence of the Court for the indication of provisional measures had
moreover not, in the present instance, been fulfilled; and that the Court
could not deal, either, with the “Applications for Permission to Inter-
vene” and “Declarations of Intervention” filed by five Governments in
the Registry of the Court;

42. Whereas the French Government consequently concluded that it
had to reply in the negative to the question put by the Court to both
States, as formulated in the letter from the Registrar dated 8 September
1995;

43. Whereas in the written replies given by New Zealand and France
to the questions put by the Judges during the public sittings the two
States clarified some of the arguments they had previously put forward;

‘and whereas, inter alia, New Zealand, on the basis of a textual analysis of
paragraph 63 of the 1974 Judgment and referring in particular to the
position of the words “in accordance with the provisions of the Statute”,
maintained that: those words could only refer to the procedure appli-
cable to an examination of the situation — and not to the need to have
recourse to one of the courses of action expressly laid down by the Stat-
ute — and also that it would have been entitled, had it so wished, to sub-
mit its request for an examination in the form of a written application
within the meaning of Article 40 of the Statute — invoking the same
bases of jurisdiction as in its initial Application of 1973 and bearing in
mind the indications given in this respect in paragraph 63 of the Judg-
ment — or in the form of a request for interpretation according to
Article 60 of the Statute;

17
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 302

44, Whereas New Zealand has submitted a “Request for an Examina-
tion of the Situation” under paragraph 63 of the Judgment delivered by
the Court on 20 December 1974 in the Nuclear Tests (New Zealand v.
France) case; whereas such a request, even if it is disputed in limine
whether it fulfils the conditions set in that paragraph, must nonetheless
be the object of entry in the General List of the Court for the sole pur-
pose of enabling the latter to determine whether those conditions are ful-
filled; and whereas, consequently, the Court has instructed the Registrar,
pursuant to Article 26, paragraph 1 (6), of its Rules, to enter that
Request in the General List;

x * x

45, Whereas New Zealand bases its Request on paragraph 63 of the
Judgment of 20 December 1974, which provides:

“Once the Court has found that a State has entered into a com-
mitment concerning its future conduct it is not the Court’s function
to contemplate that it will not comply with it. However, the Court
observes that if the basis of this Judgment were to be affected, the
Applicant could request an examination of the situation in accord-
ance with the provisions of the Statute; the denunciation by France,
by letter dated 2 January 1974, of the General Act for the Pacific
Settlement of International Disputes, which is relied on as a basis
of jurisdiction in the present case, cannot constitute by itself an
obstacle to the presentation of such a request”;

46. Whereas, in the present instance, the following question has to be
answered in limine : “Do the Requests submitted to the Court by the Govern-
ment of New Zealand on 21 August 1995 fall within the provisions of para-
graph 63 of the Judgment of the Court of 20 December 1974 in the case
concerning Nuclear Tests (New Zealand v. France)?’; and whereas the
Court has consequently limited the present proceedings to that question;

47, Whereas that question has two elements; whereas one concerns the
courses of procedure envisaged by the Court in paragraph 63 of its 1974
Judgment, when it stated that “the Applicant could request an examina-
tion of the situation in accordance with the provisions of the Statute”; and
whereas the other concerns the question whether the “basis” of that Judg-
ment has been “affected” within the meaning of paragraph 63 thereof;

CRE
48. Whereas, as to the first element of the question before it, New Zea-

land expresses the following view:

“paragraph 63 is a mechanism enabling the continuation or the
resumption of the proceedings of 1973 and 1974. They were not fully
determined. The Court foresaw that the course of future events
might in justice require that New Zealand should have that oppor-

18
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 303

tunity to continue its case, the progress of which was stopped in
1974. And to this end in paragraph 63 the Court authorized these
derivative proceedings” ;

49, Whereas New Zealand claims that it

“is given a right, in stated circumstances ‘to request an examination
of the situation in accordance with the provisions of the Statute’.
Those words are only capable of meaning that the presentation of a

’ Request for such an examination is to be part of the same case and
not of a new one”;

and whereas it adds, furthermore, that, in pointing to “the provisions of
the Statute”, paragraph 63 could only be referring to the provisions con-
cerning the procedure applicable to the examination of the situation once
the Request is made;

50. Whereas New Zealand furthermore explicitly states that it is not
seeking an interpretation of the 1974 Judgment under Article 60 of the
Statute, nor a revision of that Judgment under Article 61;

51. Whereas France, for its part, stated as follows:

“As the Court itself has expressly stated, the possible steps to
which it alludes are subject to compliance with the ‘provisions of the
Statute’... The French Government incidentally further observes
that, even had the Court not so specified, the principle would never-
theless apply: any activity of the Court is governed by the Statute,
which circumscribes the powers of the Court and prescribes the con-
duct that States must observe without it being possible for them to
depart therefrom, even by agreement . . .; as a result and a fortiori,
a State cannot act unilaterally before the Court in the absence of any
basis in the Statute.

Now New Zealand does not invoke any provision of the Statute
and could not invoke any that would be capable of justifying its pro-
cedure in law. It is not a request for interpretation or revision . . .,
nor a new Application, whose entry in the General List would, for
that matter, be quite out of the question . . .”;

>

52. Whereas, in expressly laying down, in paragraph 63 of its Judg-
ment of 20 December 1974, that, in the circumstances set out therein,
“the Applicant could request an examination of the situation in accord-
ance with the provisions of the Statute”, the Court cannot have intended
to limit the Applicant’s access to legal procedures such as the filing of a
new application (Statute, Art. 40, para. 1), a request for interpretation
(Statute, Art. 60) or a request for revision (Statute, Art. 61), which would
have been open to it in any event;

53. Whereas by inserting the above-mentioned words in paragraph 63
of its Judgment, the Court did not exclude a special procedure, in the
event that the circumstances defined in that paragraph were to arise, in

19
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 304

other words, circumstances which “affected” the “basis” of the Judg-
ment;

54. Whereas such a procedure appears to be indissociably linked,
under that paragraph, to the existence of those circumstances; and
whereas, if the circumstances in question do not arise, that special pro-
cedure is not available;

* OK

55. Whereas the Court must now consider the second element of the
question raised and determine whether the basis of its Judgment of
20 December 1974 has been affected by the facts to which New Zealand
refers and whether the Court may consequently proceed to examine the
situation as contemplated by paragraph 63 of that Judgment; and
whereas, to that end, it must first define the basis of that Judgment by an
analysis of its text;

56. Whereas the Court, in 1974, took as the point of departure of its
reasoning the Application filed by New Zealand in 1973; whereas it
affirmed in its Judgment of 20 December 1974 that it was its duty “to
isolate the real issue in the case and to identify the object of the claim”;
whereas it subsequently added that “it has never been contested that the
Court is entitled to interpret the submissions of the parties, and in fact is
bound to do so”, this being “one of the attributes of its judicial function”
(C.J. Reports 1974, p. 466, para. 30); and whereas it continued as fol-
lows: ,

“In the circumstances of the present case, as already mentioned,
the Court must ascertain the true subject of the dispute, the object
and purpose of the claim . . . In doing so it must take into account
not only the submission, but the Application as a whole, the argu-
ments of the Applicant before the Court, and other documents
referred to...” (ibid., p. 467, para. 31);

57. Whereas, in the light of this, the Court referred, among other
things, to a statement made by the Prime Minister of New Zealand that

“(t]he option of further atmospheric tests has been left open. Until
we have an assurance that nuclear testing of this kind is finished for
good, the dispute between New Zealand and France persists . . .”;

and whereas it found that

“for purposes of the Application, the New Zealand claim is to be
interpreted as applying only to atmospheric tests, not to any other
form of testing, and as applying only to atmospheric tests so con-
ducted as to give rise to radio-active fall-out on New Zealand terri-
tory” (ibid., p. 466, para. 29);

20
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 305

58. Whereas on the same date, 20 December 1974, the Court further-
more delivered a Judgment in the Nuclear Tests (Australia v. France)
case, in which Australia had asked, in express terms, that it “adjudge and
declare that . . . the carrying out of further atmospheric nuclear weapon
tests . . . is not consistent with applicable rules of international law”
(LC.J. Reports 1974, p. 256, para. 11); whereas, having considered the
Application of Australia, the Court employed in paragraph 60 of that
Judgment a form of words identical to the one used in paragraph 63 of
the Judgment in the Nuclear Tests (New Zealand v. France) case and
adopted, in both Judgments, operative parts with the same content; and
whereas for the Court the two cases appeared identical as to their subject-
matter which concerned exclusively atmospheric tests;

59. Whereas the Court, in making these findings in 1974, had dealt
with the question whether New Zealand, when filing its Application of
1973 instituting proceedings, might have had broader objectives than the
cessation of atmospheric nuclear tests — the “primary concern” of the
Government of New Zealand, as it now puts it; and whereas, since the
current task of the Court is limited to an analysis of the Judgment of
1974, it cannot now reopen this question;

60. Whereas, moreover, the Court, at that time, took note of the com-
muniqué issued by the Office of the President of the French Republic on
8 June 1974, stating that

“in view of the stage reached in carrying out the French nuclear
defence programme France will be in a position to pass on to the
stage of underground explosions as soon as the series of tests planned
for this summer is completed” (ibid., p. 469, para. 35);

whereas it likewise referred to other official declarations of the French
authorities on the same subject; and whereas it concluded, with reference
to all those statements, that

“they must be held to constitute an engagement of the State, having
regard to their intention and to the circumstances in which they were
made” (ibid., p. 474, para. 51);

61. Whereas the unilateral declarations of the French authorities were
made publicly outside the Court and erga omnes, and expressed the
French Government’s intention to put an end to its atmospheric tests;
whereas the Court, comparing the undertaking entered into by France
with the claim asserted by New Zealand, found that it faced “a situation
in which the objective of the Applicant [had] in effect been accomplished”
(ibid., p. 475, para. 55); and accordingly indicated that “the object of the
claim having clearly disappeared, there is nothing on which to give judg-
ment” (ibid., p. 477, para. 62);

62. Whereas the basis of the Judgment delivered by the Court in the
Nuclear Tests (New Zealand v. France) case was consequently France’s

21
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 306

undertaking not to conduct any further atmospheric nuclear tests;
whereas it was only, therefore, in the event of a resumption of nuclear
tests in the atmosphere that that basis of the Judgment would have been
affected; and whereas that hypothesis has not materialized;

63. Whereas, in analysing its Judgment of 1974, the Court has reached
the conclusion that that Judgment dealt exclusively with atmospheric
nuclear tests; whereas consequently it is not possible for the Court now
to take into consideration questions relating to underground nuclear
tests; and whereas the Court cannot, therefore, take account of the argu-
ments derived by New Zealand, on the one hand from the conditions in
which France has conducted underground nuclear tests since 1974, and
on the other from the development of international law in recent decades
— and particularly the conclusion, on 25 November 1986, of the Noumea
Convention — any more than of the arguments derived by France from
the conduct of the New Zealand Government since 1974;

64. Whereas moreover the present Order is without prejudice to the
obligations of States to respect and protect the natural environment, obli-
gations to which both New Zealand and France have in the present
instance reaffirmed their commitment;

65. Whereas the basis of the Judgment delivered on 20 December 1974
in the Nuclear Tests (New Zealand v. France) case has not been affected;
whereas the “Request for an Examination of the Situation” submitted by
New Zealand on 21 August 1995 does not therefore fall within the pro-
visions of paragraph 63 of that Judgment; and whereas that Request
must consequently be dismissed ;

66. Whereas, as indicated in paragraph 44 above, the “Request for an
Examination of the Situation” submitted by New Zealand in accordance
with paragraph 63 of the 1974 Judgment has been entered in the General
List for the sole purpose of allowing the Court to determine whether the
conditions laid down in that text have been fulfilled in the present case;
and whereas, following the present Order, the Court has instructed
the Registrar, acting pursuant to Article 26, paragraph 1 (5), of the
Rules, to remove that Request from the General List as of 22 September
1995;

67. Whereas it follows from the conclusions reached by the Court in
paragraph 65 above that it must likewise dismiss the “Further Request
for the Indication of Provisional Measures” submitted by New Zealand,
as well as the “Application for Permission to Intervene” submitted by
Australia, and the “Applications for Permission to Intervene” and “Dec-
larations of Intervention” submitted by Samoa, Solomon Islands, the
Marshall Islands and the Federated States of Micronesia — all of which
are proceedings incidental to the “Request for an Examination of the

22
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 307

Situation” submitted by New Zealand; and whereas the Court has
instructed the Registrar to so inform the States concerned in notifying
them of the text of the present Order;

x * x

68. Accordingly,
THE COURT,
(1) By twelve votes to three,

Finds that the “Request for an Examination of the Situation” in
accordance with paragraph 63 of the Judgment of the Court of 20 De-
cember 1974 in the Nuclear Tests (New Zealand v. France} case, sub-
mitted by New Zealand on 21 August 1995, does not fall within the pro-
visions of the said paragraph 63 and must consequently be dismissed ;

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Shahabuddeen, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, Ferrari Bravo, Higgins;

AGAINST: Judges Weeramantry, Koroma; Judge ad hoc Sir Geoffrey Palmer;

(2) By twelve votes to three,

Finds that the “Further Request for the Indication of Provisional
Measures” submitted by New Zealand on the same date must be dis-
missed ;

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Shahabuddeen, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, Ferrari Bravo, Higgins;

AGAINST: Judges Weeramantry, Koroma; Judge ad hoc Sir Geoffrey Palmer;
(3) By twelve votes to three,

Finds that the “Application for Permission to Intervene” submitted by
Australia on 23 August 1995, and the “Applications for Permission to
Intervene” and “Declarations of Intervention” submitted by Samoa and
Solomon Islands on 24 August 1995, and by the Marshall Islands and the
Federated States of Micronesia on 25 August 1995, must likewise be dis-
missed.

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Shahabuddeen, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, Ferrari Bravo, Higgins;

AGAINST: Judges Weeramantry, Koroma; Judge ad hoc Sir Geoffrey Palmer.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of September, one
thousand nine hundred and ninety-five, in three copies, one of which will

23
REQUEST FOR AN EXAMINATION (ORDER 22 IX 95) 308

be placed in the archives of the Court and the others transmitted to
the Government of New Zealand and the Government of the French
Republic, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President SCHWEBEL, Judges Opa and RANJEVA append declara-
tions to the Order of the Court.

Judge SHAHABUDDEEN appends a separate opinion to the Order of the
Court.

Judges WEERAMANTRY, Koroma and Judge ad hoc Sir Geoffrey PALMER
append dissenting opinions to the Order of the Court.

(Initialled) M.B.
(Initialled) E.V.O.

24
